Citation Nr: 0948035	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  03-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a gunshot wound to the right (minor) shoulder 
and upper arm, involving muscle groups III and IV, with 
fracture of the humerus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on June 16, 2008, 
which vacated an April 2007 Board decision as to the right 
shoulder disability issue on appeal and remanded the matter 
for additional development.  The appeal from a determination 
as to a service-connected left foot disability was dismissed.  
The issue remaining on appeal initially arose from a June 
2002 rating decision by the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in January 2004.  A copy of 
the transcript of that hearing is of record.  The case was 
remanded for additional development in November 2008.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The residuals of a gunshot wound to the right (minor) 
shoulder and upper arm, involving muscle group III, with 
fracture of the humerus are manifested by no more than a 
moderately severe muscle injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
residuals of a gunshot wound to the right (minor) shoulder 
and upper arm, involving muscle group III, with fracture of 
the humerus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in August 2001 and December 2008.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in December 2008.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Veteran was 
provided VA examinations in January 2002, August 2004, and 
February 2009 to evaluate his service-connected right 
shoulder disability.  The February 2009 examination report 
substantially complied with the instructions provided in a 
November 2008 remand order.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  The evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2009).  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  

§4.56 Evaluation of muscle disabilities.  
(a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist 
or over the tibia, evidence establishes that the muscle 
damage is minimal. 
(b) A through-and-through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each 
group of muscles damaged. 
(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 
(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as 
slight, moderate, moderately severe or severe as follows: 
(1) Slight disability of muscles. 
(i) Type of injury. Simple wound of muscle without 
debridement or infection. 
(ii) History and complaint. Service department record 
of superficial wound with brief treatment and return 
to duty. Healing with good functional results. No 
cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section. 
(iii) Objective findings. Minimal scar. No evidence 
of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained 
in muscle tissue. 
(2) Moderate disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. 
(ii) History and complaint. Service department record 
or other evidence of in-service treatment for the 
wound. Record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles. 
(iii) Objective findings. Entrance and (if present) 
exit scars, small or linear, indicating short track 
of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 
(3) Moderately severe disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring. 
(ii) History and complaint. Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of 
consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability 
to keep up with work requirements. 
(iii) Objective findings. Entrance and (if present) 
exit scars indicating track of missile through one or 
more muscle groups. Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side. Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. 
(4) Severe disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring. 
(ii) History and complaint. Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of 
consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements. 
(iii) Objective findings. Ragged, depressed and 
adherent scars indicating wide damage to muscle 
groups in missile track. Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe 
impairment of function. If present, the following are 
also signs of severe muscle disability: 
(A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile. 
(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle. 
(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of 
muscles. 
(F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile. 
38 C.F.R. § 4.56 (2009)

530
2
Group II.

Function: Depression of arm from vertical overhead to 
hanging at side (1, 2); downward rotation of scapula (3, 
4); 1 and 2 act with Group III in forward and backward 
swing of arm. 
 
Extrinsic muscles of shoulder girdle:  Pectoralis major 
II (costosternal);  latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, 
is included with latissimus dorsi); pectoralis minor; 
rhomboid. 

Rating:
Dominant
Non-dominant

Severe
40
30

Moderately Severe
30
20

Moderate
20
20

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5302 (2009).

530
3
Group III.

Function: Elevation and abduction of arm to level of 
shoulder; act with 1 and 2 of Group II (pectoralis major 
II, latissimus doris, and teres major) in forward and 
backward swing of arm. 
 
Intrinsic muscles of shoulder girdle:  Pectoralis major 
I (clavicular);  deltoid. 

Rating:
Dominant
Non-dominant

Severe
40
30

Moderately Severe
30
20

Moderate
20
20

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5303 (2009).

530
4
Group IV.

Function: Stabilization of shoulder against injury in 
strong movements, holding head of humerus in socket; 
abduction; outward rotation and inward rotation of arm. 
 
Intrinsic muscles of shoulder girdle:  Supraspinatus;  
infraspinatus and teres minor;  subscapularis;  
coracobrachialis. 

Rating:
Dominant
Non-dominant

Severe
30
20

Moderately Severe
20
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5304 (2009).



500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
501
0
 Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as limitation of motion of affected part, as 
arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).

520
1
Arm, limitation of motion of:
Majo
r
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

  
38 C.F.R. § 4.71, Plate I (2009).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2009).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2009).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Factual Background and Analysis

Service treatment records show the Veteran sustained a 
gunshot wound to the right shoulder with comminuted fracture 
of the surgical neck of the right humerus during service in 
Vietnam in May 1967.  A hospital report indicates that from 
May 1967 to July 1967 he was initially treated with wound 
debridement and that he was subsequently evacuated to a 
hospital in Japan for further evaluation and treatment.  An 
examination of the right shoulder revealed a three by three 
centimeter wound over the lateral aspect of the right deltoid 
and a two by two centimeter wound over the posterior aspect 
of the right shoulder.  It was noted there was no 
neurovascular deficit to testing and that the remainder of 
the physical examination was within normal limits.  X-ray 
examination revealed a comminuted fracture of the surgical 
neck of the humerus with the fragments remaining in relative 
good apposition and alignment.  There was no evidence of 
retained metal fragments.  The Veteran underwent surgical 
secondary closure of his wound in June 1967.  The wounds 
subsequently healed completely without evidence of infection 
and the sutures were removed.  A January 1968 separation 
examination revealed a loss of muscle mass over the posterior 
aspect of the right shoulder with good strength and nearly 
normal range of motion.  Records indicate the Veteran is left 
hand dominant.  

On VA examination in April 1973 the Veteran complained of 
stiffness and ache with exertion.  An examination of the 
right shoulder revealed healed scars that were not tender.  
There was slight atrophy of the deltoid muscle and 
crepitation with motion, but no loss of motion of the 
shoulder.  There were no other abnormalities.  The diagnoses 
included residuals of gunshot wound to the right shoulder and 
arm.  An X-ray examination of the right shoulder and scapula 
revealed no significant findings in the soft tissues.  There 
was an area of increased sclerosis beneath the greater 
tuberosity of the humerus possibly associated with previous 
trauma.  It was noted this did not have the appearance of a 
bone infarct.  The bony structures of the shoulder were 
otherwise unremarkable.

Private treatment records include a July 2001 report 
indicating that on musculoskeletal examination the Veteran 
had no joint pain or swelling and no muscle weakness.  There 
was full range of motion to all extremities and muscle 
strength and tone were within normal limits.  An August 2001 
emergency room report noted good range of motion in the 
extremities and muscle strength of 5/5, bilaterally.

A January 2002 VA orthopedic examination report noted the 
Veteran's history of a gunshot wound to the right shoulder 
and an original injury as the result of a through-and-through 
missile wound with fracture of the right surgical neck of the 
humerus.  The primary muscle injury was identified as to the 
deltoid muscle.  On examination the Veteran complained of 
pain and limitation of motion of the right shoulder which 
increased with use.  He stated he took over-the-counter 
medication for right shoulder pain.  Physical examination 
revealed some muscle damage, but no tendon damage or muscle 
herniation.  Range of motion testing of the right shoulder 
revealed active flexion to 90 degrees, passive flexion to 180 
degrees, extension to 50 degrees, active abduction to 100 
degrees, passive abduction to 180 degrees, adduction to 
50 degrees, and internal and external rotation to 90 degrees.  
There was no evidence of dislocation, subluxation, or 
inflammatory arthritis.  Magnetic resonance imaging (MRI) 
revealed degenerative changes and Labrale and rotator cuff 
tears of the right shoulder.  The right humeral head was 
seated in the glenoid fossa with degenerative changes.  It 
was the examiner's opinion that the Veteran's shoulder 
disorder was most likely a result of the injury sustained by 
a gunshot wound through the surgical neck of the humerus.  A 
gunshot wound through this region was noted to likely cause 
the present symptomatology after a prolonged period of time.

At his January 2004 hearing the Veteran testified that he was 
shot in the back of the shoulder and that he had a large exit 
wound.  He described his present right shoulder pain as 
constant and only partially resolved with medication.  He 
stated he could only raise his arm to about parallel with the 
shoulder.  He reported that he worked as a truck driver and 
that his right shoulder and arm tended to go numb with 
extended use.

On VA examination in August 2004 the Veteran complained of 
pain and limitation of motion of the right shoulder that 
increased with use.  He stated his right shoulder pain was 
constant and woke him up at night.  He also reported that he 
had muscle spasms of the right shoulder, but he denied any 
swelling.  Range of motion testing of the right shoulder 
revealed flexion to 110 degrees, extension to 55 degrees, 
abduction to 90 degrees, adduction to 45 degrees, and 
internal and external rotation to 90 degrees.  The examiner 
characterized the Veteran's limitation of motion as moderate 
to severe and further noted that the right shoulder would be 
prone to easy fatigability, lack of endurance, and pain on 
repetitive use with an additional 10 to 15 percent 
impairment.  Muscle strength was 5/5 with no weakness of any 
muscle group.  It was noted that there was muscle damage to 
the deltoid and possibly to the teres minor and latissimus 
dorsi.  The deltoid muscle damage was characterized as 
moderate and the remainder of the muscle damage as minor.  
Sensation was slightly diminished in the vicinity of the 
scar, but it was noted that sensory loss overall was not 
significant.  There was tenderness over the right shoulder 
joint.  X-ray examination revealed calcific tendonitis of the 
right shoulder with evidence of some damage to the humeral 
head and glenoid labrum.  The examiner noted developing 
arthritic changes in the acromioclavicular joint that were 
related to the injury sustained in Vietnam.

VA treatment records dated in June 2007 show the Veteran 
complained of a sharp shooting right shoulder pain that was 
transient in nature.  He stated this was a new type of 
discomfort that had developed over the previous week.  The 
examiner's assessment was musculoskeletal pain.  The Veteran 
was instructed in stretching exercises which seemed to be 
helpful.  

A February 2009 VA examination report found that a review of 
the record revealed no evidence based upon X-ray studies 
demonstrating whether or not the Veteran's gunshot wound 
involved an open fracture.  It was noted, however, that the 
evidence against an open fracture determination was the lack 
of fracture cracks or bone injury.  The examiner stated that 
the muscle group affected was the deltoid muscle with deep 
muscle loss of about 40 percent due to the gunshot wound.  
There were symptoms of 4/5 weakness and some limitation of 
right arm extension.  There was a significant loss of deep 
fascia of the right deltoid muscle with decreased muscle tone 
and a mild loss of strength.  The examiner stated the Veteran 
had right shoulder range of motion limited by 14 degrees 
attributable to the gunshot wound due to weakened movement.  
There was pain on use, but no actual flare-ups and the 
14 degree limitation of motion appeared to be constant 
without any increased loss due to pain or repetition.  

An examination of the right shoulder revealed no deformity, 
giving way, instability, pain, stiffness, weakness, 
incoordination, effusion, inflammation, nor episodes of 
dislocation, subluxation, or locking.  There was crepitus, 
but no ankylosis.  Range of motion studies revealed active 
and passive flexion from 0 to 128 degrees, with pain at that 
that point.  Range of motion against strong resistance was 
from 0 to 90 degrees.  There was no additional limitation of 
motion on repetitive use due to pain, fatigue, weakness, or 
lack of endurance.  Active and passive abduction was from 0 
to 128 degrees, with pain that that point, and against strong 
resistance was from 0 to 128 degrees.  There was no 
additional limitation of motion on repetitive use due to 
pain, fatigue, weakness, or lack of endurance.  Active and 
passive motion studies revealed external and internal 
rotation from 0 to 90 degrees and against strong resistance 
was from 0 to 90 degrees.  There was no additional limitation 
of motion on repetitive use due to pain, fatigue, weakness, 
or lack of endurance.  Left shoulder flexion and abduction 
was from 0 to 142 degrees.  X-rays of the right humerus 
revealed no bone or soft tissue deformity.  There was no 
evidence of fracture or metallic foreign bodies.  The 
diagnoses included residuals of a right upper humerus 
fracture and residuals of a right shoulder gunshot wound.  

The examiner noted the Veteran was employed fulltime as a 
truck driver and that he had lost no time from work within 
the last 12-month period.  The disability was noted to have 
moderate effects of usual daily activities such as chores, 
shopping, and sports, with mild effects on exercise, 
recreation, and grooming.  

In an October 2009 brief in support of the appeal the 
Veteran's service representative asserted that a finding that 
the Veteran's service-connected right shoulder injury 
involved an open comminuted fracture was warranted based upon 
reasonable doubt.  It was further asserted that the February 
2009 VA medical expert's opinion, in essence, did not 
conclusively state the fracture in service was not an open 
and comminuted fracture.

As an initial matter, the Board notes that a separate service 
connection award for a right shoulder gunshot wound scar has 
been established and that this issue is not currently on 
appeal.  VA records also show that the Veteran's service-
connected residuals of a gunshot wound to the right shoulder 
manifested by injury to the muscle are currently rated as 20 
percent disabling.  The Board finds that the Veteran's 
service-connected muscle injury as a result of a right 
shoulder gunshot wound with fracture of the humerus is most 
appropriately rated under the criteria for injury to muscle 
group III.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  The February 2009 VA examination identified the 
predominant muscle injured as the deltoid.  Although an 
August 2004 VA examiner noted muscle damage to the deltoid 
and possibly to the teres minor and latissimus dorsi, the 
possible muscle injuries to the teres minor and latissimus 
dorsi (muscle groups II and IV) were described as minor.  

Based upon the evidence of record, the Board finds that the 
Veteran's residuals of a gunshot wound to the right (minor) 
shoulder and upper arm, involving muscle group III, with 
fracture of the humerus are manifested by no more than a 
moderately severe muscle injury.  The evidence indicates the 
gunshot wound sustained in May 1967 involved a through and 
through wound by a small high velocity missile with 
debridement.  There is objective evidence of entrance and 
exit scars indicating the track of missile through one or 
more muscle groups with indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance demonstrate positive evidence of impairment.  

The Board finds, however, that the February 2009 VA 
examiner's opinion is persuasive that the Veteran's fracture 
of the right humerus did not involve a shattering bone 
fracture or an open comminuted fracture.  The examiner is 
shown to have conducted a review of the evidence of record 
and to have specifically identified evidence arguing against 
a finding that the fracture was an open comminuted fracture.  
There is also no objective evidence of ragged, depressed and 
adherent scars indicating wide damage to muscle groups in the 
missile track.  The muscles are not shown to swell and harden 
abnormally in contraction and tests of strength, endurance, 
or coordinated movements when compared with the corresponding 
muscles of the uninjured side do not indicate severe 
impairment of function.  X-ray evidence does not show minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile.  There is no 
evidence of adhesion of scar to one of the long bones with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle nor atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.  

The Court has held that 38 C.F.R. § 4.56(d) is essentially a 
totality-of-the-circumstances test and that no single factor 
is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 
(2006).  The overall evidence in this case demonstrates no 
more than a moderately severe muscle injury to muscle group 
III.  Therefore, the Board finds that entitlement to a rating 
in excess of 20 percent for the residuals of a gunshot wound 
to the right (minor) shoulder and upper arm, involving muscle 
groups III and IV, with fracture of the humerus is not 
warranted.

The Board notes that the evidence of record includes an 
August 2004 VA examination report noting possible involvement 
of the teres minor (muscle group IV) and latissimus dorsi 
(muscle group II).  The examiner, however, described the 
possible muscle injuries to the teres minor and latissimus 
dorsi as minor.  The evidence of record does not demonstrate 
injuries to these muscle groups that would warrant separate 
compensable ratings.  See, e.g., 38 C.F.R. § 4.55(e).  To the 
extent the Veteran experiences loss of sensation due to a 
nerve injury sustained as a result of the gunshot wound in 
May 1967, a separate rating under the criteria for peripheral 
nerve paralysis is prohibited by VA regulation.  See 
38 C.F.R. § 4.55(a).  There is no evidence in this case of a 
nerve injury affecting entirely different functions than 
muscle group III.  The Board also notes that the evidence 
shows the Veteran has arthritis of the right shoulder 
secondary to his service-connected residuals of a gunshot 
wound to the right shoulder and upper arm.  The evidence, 
however, does not indicate right (minor) arm motion limited 
to 25 degrees from the side, including as a result of pain or 
dysfunction.  Therefore, no higher alternative or additional 
separate ratings are warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  Records show the Veteran is employed as a truck 
driver with no recent report of missing any work.  The 
disability was noted to have only moderate effects of usual 
daily activities such as chores, shopping, and sports and 
mild effects on exercise, recreation, and grooming.  The 
objective findings of physical impairment are well 
documented.  The Board finds the overall evidence of record 
is not indicative of a marked interference with employment.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to a rating in excess of 20 percent for the 
residuals of a gunshot wound to the right (minor) shoulder 
and upper arm, involving muscle groups III and IV, with 
fracture of the humerus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


